DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Application filed on 12/31/2019
Application is filed as a DIV of 15/888,200 which is a PAT 10,542,206
The Application claims a FP date of 02/08/2017
Claim 1 was cancelled
Claims 2, 17 and 19 are independent
Claims 2-19 are pending

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -10 of U.S. Patent No. 10,542,206 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

2. Application: An image processing apparatus, comprising:
1. Patent 10,542,206 B2: An image processing apparatus, comprising:
circuitry which: obtains a shot image shot by an image sensor;
1. Patent 10,542,206 B2: circuitry which: obtains a shot image shot by an image sensor;

1. Patent 10,542,206 B2: detects a first region that is a region gazed at by a user within a region of the shot image based on a detection result from a gaze region detecting sensor different from the image sensor;
determines a second region that is a region of a main object within the region of the shot image; and
1. Patent 10,542,206 B2: determines a second region that is a region of a main object within the region of the shot image; and
performs control to display first region information indicating the first region and second region information indicating the second region so as to be superimposed on the shot image;
1. Patent 10,542,206 B2: performs control to display first region information indicating the first region and second region information indicating the second region so as to be superimposed on the shot image;
wherein, the circuitry determines whether the first region information and the second region information based on information on the identical position are displayed or the first region information and the second region information based on the first region and the second region independently 
1. Patent 10,542,206 B2: wherein, before a first instruction member is operated, the circuitry displays the first region information and the second region information based on information on the identical position, and after the first instruction member is operated, the circuitry displays the first region information and the second region 



3. Application: wherein, before the first instruction member is operated, the circuitry displays the first region information and the second region information based on information on the identical position, and after the first instruction member is operated, the circuitry displays the first region information and the second region information based on the first region and the second region independently determined in response to the operation of the first instruction member
1. Patent 10,542,206 B2: wherein, before a first instruction member is operated, the circuitry displays the first region information and the second region information based on information on the identical position, and after the first instruction member is operated, the circuitry displays the first region information and the second region information based on the first region and the second region independently determined.


4. Application: wherein, after the first instruction member is operated, the circuitry displays the first region information based on the information indicating the detected position of the first region, and displays the 
2. Patent 10,542,206 B2:  wherein, after the first instruction member is operated, the circuitry displays the first region information and the second region information indicating the detected position of the first region.


5. Application: wherein, when the first instruction member is operated, the circuitry displays the first region information and the second region information based on the information indicating the detected position of the first region, and after the first instruction member is operated, the circuitry displays the second region information based on information indicating a position of a main object detected by image recognition.
2. Patent 10,542,206 B2:  wherein, before the first instruction member is operated, the circuitry displays the first region information and the second region information based on information indicating the detected position of the first region.
3. Patent 10,542,206 B2:  wherein, after the first instruction member is operated, the circuitry displays the first region information and the second region information indicating the detected position of the first region.


10. Application: wherein the circuitry determines the second region in accordance with the operation of the first instruction member.
4. Patent 10,542,206 B2:  wherein the circuitry determines the second region in accordance with the operation of the first instruction member.


11. Application: wherein, when an operation of a second instruction member that is different from the first instruction member is detected after the first instruction member is operated, the circuitry displays the second region information based on the information indicating the detected position of the first region.
5. Patent 10,542,206 B2:  wherein, if an  operation of a second instruction member that is different from the first instruction member is detected after the first instruction member is operated, the circuitry displays the second region information based on the information indicating the detected position of the first region.


12. Application: wherein the circuitry displays the second region information based on the information indicating the position of the first region in a case that an evaluation value with respect to detection of the main object is lower than a threshold value.
6. Patent 10,542,206 B2:  wherein the circuitry displays the second region information based on the information indicating the position of the first region in a case that an evaluation value with respect to detection of the main object is lower than a threshold value.


13. Application: wherein, when the first instruction member is operated, the circuitry determines the second region based on an operation mode with respect to a focusing 
7. Patent 10,542,206 B2:  wherein, if the first instruction member is operated, the circuitry determines the second region based on an operation mode with respect to a focusing 


14. Application: wherein, in a case that the operation mode is a first operation mode, the circuitry determines a region corresponding to the position of the region of the main object determined based on the shot image to serve as the second region, and wherein, in a case that the operation mode is a second operation mode, the circuitry determines a region corresponding to the position of the first region to serve as the second region.
8. Patent 10,542,206 B2:  wherein, if the operation mode is a first operation mode, the circuitry determines a region corresponding to the position of the region of the main object determined based on the shot image to serve as the second region, and wherein, in a case that the operation mode is a second operation mode, the circuitry determines a region corresponding to the position of the first region to serve as the second region


15. Application: wherein, in a case that the operation mode is the second operation mode that performs an operation of focusing on the first region and an evaluation value with respect to the detection of the first region is equal to or greater than a threshold value, the circuitry determines a region 
9. Patent 10,542,206 B2:  wherein, if the operation mode is the second operation mode that performs an operation of focusing on the first region and an evaluation value with respect to the detection of the first region is equal to or greater than a threshold value, the circuitry determines a region 



16. Application: wherein, in a case that the operation mode is the second operation mode that performs the operation of focusing on the first region and the evaluation value with respect to the detection of the first region is lower than the threshold value, the circuitry determines that the region of the main object determined based on the shot image to serve as the second region.
10. Patent 10,542,206 B2:  wherein, in a case that the operation mode is the second operation mode that performs the operation of focusing on the first region and the evaluation value with respect to the detection of the first region is lower than the threshold value, the circuitry determines that the region of the main object determined based on the shot image to serve as the second region.


Claim 17-19 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,542,206 B2.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2, 6, 10, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant disclosed prior art Muramatsu (U.S. Patent Number 7,978,879 B2).

Regarding Claims 2, 17 and 19, Muramatsu discloses an image processing apparatus (Fig 1 shows the structure of the camera (image processing apparatus)), comprising: 
circuitry which obtains a shot image by an image sensor (this is described by Muramatsu in Col 4, lines 17-30; first image sensor 12 captures a subject image); 
detects a first region that is a region gazed at by a user within a region of the shot image (In Col 4, lines 60-67, Muramatsu discloses the subject racking and photometric which is interpreted as “gaze region”; Fig 5 – element 47 and in Col 6, lines 15-30, Muramatsu discloses the “subject tracking operation” which specifies a tracking area in the subject image and subject tracking subject area 47) based on a detection result from a gaze region detecting sensor different from the image sensor (Muramatsu discloses that this is done by a second image sensor 25);
(Fig 5A – area 49 which is the image in the focus area); and 
performs control to display first region information indicating the first region and second region information indicating the second region so as to be superimposed on the shot image (In Col 4, lines 55-60, Muramatsu discloses “subject image formed on the focusing screen is displayed with various types of information such as the focus detection position” and in Col 6, lines 38-50 he further discloses “superimposing area marks over the subject image formed”; Fig 5A further shows that the first region 47 is superimposed on second region 49); 
wherein, the circuitry determines whether the first region information and the second region information based on information on the identical position are displayed or the first region information and the second region information based on the first region and the second region independently determined are displayed (In Col 4, lines 55-60, Muramatsu that the subject image formed on the focusing screen 20 is displayed with various types of information such as the focus detection position and the exposure value superimposed there up) according to an operation of a first instruction member (Fig 1 – operation member 28; halfway press of the shutter button at the operation member 28).

Regarding Claim 6, Muramatsu discloses wherein the circuitry changes display forms of the first region information and the second region information (Muramatsu discloses this in Col 9, lines 1-15 where he discloses about expanding to changing the sides of the first and second region).

Regarding Claim 10, Muramatsu discloses wherein the circuitry determines the second region in accordance with the operation of the first instruction member (Muramatsu discloses this in Col 5, lines 1-15 where he discloses that the operation member 28 includes a switch and selectors which determines the focus detection area).

Regarding Claim 13, Muramatsu discloses wherein, when the first instruction member is operated, the circuitry determines the second region based on an operation mode with respect to a focusing operation and information indicating a shooting state (Muramatsu discloses this in Col 8, lines 10-35 where he discloses the various photographic modes and again in Fig 13 and Col 13, lines 25-35).

Regarding Claim 18, Muramatsu discloses wherein the first instruction member is an operation button for providing instructions for shooting preparation (Muramatsu discloses this in Col 5, lines 1-15 where he discloses that the operation member 28 includes a switch and selectors which determines the focus detection area, which could be interpreted as providing guidance for shooting).
Allowable Subject Matter
Claims 3-5, 7, 9, 11-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Sakai et al. (U.S. Patent Number 8,493,494 B2) discloses an imaging apparatus includes an imaging unit operable to capture a subject to generate an image, a subject detector operable to detect the subject from the generated image, a display unit operable to display the generated image and a mark indicating the subject detected by the subject detector, an operation unit operable to receive an operation for setting an operating mode to a subject selecting mode in which any position on a screen of the display unit can be selected, and a controller operable to control the display unit to cause the mark to disappear, when the operation unit receives the operation for changing the operating mode into the subject selecting mode in a state that the mark is displayed on the display unit.
Miyata (U.S. Patent Number 8,284,256 B2) discloses once an imaging mode is set, an imaging apparatus displays a through image with a tracking frame on the predetermined position.  If a shutter button is pressed halfway, an object that is overlapped by the tracking frame is recognized as a main subject that a user wants to capture.  Until the shutter button is fully pressed or until the halfway-press is released, it is detected where the recognized subject 
Sakaegi (U.S. Patent Number 5,808,678) discloses an area designation SW 21 is pressed, a cursor mark 203 is displayed in the finder image on an electronic view finder 19.  A motion detecting unit 6 detects the motion of an object in the finder image by moving the camera while pressing the area designation SW 21.  The cursor 203 moves with the image based on the detected motion information, and a circle 202 is displayed.  As the area designation SW 21 is released and the angle of the camera is returned to the initial angle, the area surrounded by the circle 202 or point is designated.  Within this point or area, light, color and focal length are measured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698